DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the amendment filed 9/22/21. Claims 1, 12, and 16 are amended. The rejections over Mallavarapu and Kozuka are withdrawn in light of the amendment; however, new rejections are made over Matsunaga. Claims 1-20 are pending and are rejected finally for the reasons below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US 2008/0318098) in view of Mallavarapu et al. (US 2008/0206607) and Kozuka (US 2020/0168926).

monitoring a pressure of hydrogen gas at an anode of a fuel cell stack (22) of the fuel cell system (10), via pressure sensors (50, 52, 54) (Figure 1);
diagnosing an overpressure of hydrogen gas ([0014]);
completely closing a valve, or shutoff valve (61), to prevent flow of hydrogen gas from a hydrogen storage tank (23) into a gas line (60), thereby segmenting a portion of hydrogen gas between the valve (61) and the fuel cell stack (22);
and maintaining operation of the fuel cell stack to deplete the remaining hydrogen gas in the flow path ([0029]-[0031]).

Matsunaga fails to teach that the overpressure of hydrogen is caused by a mechanically stuck open injector.
Mallavarapu teaches that a common mode of failure in typical fuel cell systems is for anode injectors to fail in an open state, causing undesirable and uncontrolled amounts of hydrogen to be delivered to the fuel cell stack ([0002]). Mallavarapu teaches that it is desirable to develop a method of operating a fuel cell system capable of detecting the pressure rise caused by a faulted open anode injector ([0004]).
It would have been obvious to the skilled artisan to apply the method of Matsunaga for diagnosing and mediating an anode overpressure to a system containing anode injectors which fail in an open state such as suggested by Mallavarapu.

Further regarding claims 1 and 16, Matsunaga in view of Mallavarapu fails to teach that the valve is located in a gas line connecting the hydrogen storage tank to the injector.

Kozuka teaches a fuel cell system including a fuel tank (52), an on-off valve (53), and an injector (55) in that order (Figure 1, [0022]).
It would have been obvious to one having ordinary skill in the art at the time of the invention to move the valves (Valve 1, Valve 2) upstream of the injectors (20) in the fuel cell system used in the process of Matsunaga in view of Mallavarapu such as suggested by Kozuka in order to ensure that the stuck open injector can be removed from fluid communication with the hydrogen storage tank. It has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI C)

Regarding claim 3, Matsunaga teaches that the continuation of power generation, or maintaining operation of the fuel cell stack, is based upon preventing overpressure of anode gas, or preventing the pressure of the hydrogen gas at the anode from exceeding a fuel cell hardware pressure limit ([0031[, [0047]).

With further regard to claim 12, and with regard to claims 6, 7, and 17, Mallavarapu teaches opening an anode bleed valve, or vent valve (6), based on diagnosing a mechanically stuck open injector ([0016]). The examiner finds that the drain valve is operable to release by-product water in the system, since the skilled artisan will recognize that by-product water will necessarily be found in and released from the system because water is by product of a fuel cell reaction.


Kozuka teaches a cathode bypass valve, or flow dividing valve (33) leading to a cathode bypass pipe (34), which is controlled by the controller (22) to adjust the flow rates of air provided to the fuel cell (10) (Figure 1, [0017]).
It would have been obvious to the skilled artisan to include a cathode bypass valve such as suggested by Kozuka in the system used by the process of Mallavarapu in order to adjust the flow rates of air provided to the fuel cell.

Further regarding claim 12 and with regard to claim 9, as is discussed above, Mallavarapu teaches that it is desirable to increase the air pressure in the system by increasing the output of the air compressor. Mallavarapu fails to teach a cathode backpressure valve.
Kozuka teaches a cathode backpressure valve, or cathode pressure regulating valve (35), which is controlled by the controller to adjust the pressure of the oxidizing gas ([0019]).
It would have been obvious to the skilled artisan to include a cathode backpressure valve such as suggested by Kozuka in the system used by the process of Mallavarapu in order to adjust the pressure of the oxidizing gas.

Further regarding claim 12 and regarding claims 10 and 19, Mallavarapu further teaches opening an anode bleed valve, or anode vent valve (6), as part of the remedial action (Figure 1, [0030]). The person having ordinary skill in the art would similarly recognize that it would have been obvious to close the anode bleed valve, or vent valve (6), when the monitored pressure on the anode was too high needed to be lowered.

With further regard to claim 12 and with regard to claims 11 and 20, Mallavarapu teaches opening a vent valve (6) to release hydrogen as part of the remedial action. Mallavarapu fails to teach that the vent valve is an anode drain valve for releasing by-product water and hydrogen gas.
Kozuka teaches controlling an anode drain valve, or gas-liquid discharge valve (63), for releasing by-product water ([0024], [0025]).
It would have been obvious to the skilled artisan to include an anode drain valve such as suggested by Kozuka in the system used by the process of Mallavarapu in order to release by-product water as needed.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Mallavarapu and Kozuka as applied to claims 1 and 12 above, and further in view of Shige et al. (US 2006/0216555).
The teachings of Matsunaga, Mallavarapu, and Kozuka as discussed above are incorporated herein.
Matsunaga in view of Mallavarapu and Kozuka teaches the process of claims 1 and 12, including reducing the fuel cell to a pressure below a threshold pressure (Matsunaga [0034]) but fails to teach maintaining the pressure for a predetermined time.
Shige teaches a process for depleting of remaining hydrogen gas, or consuming residual hydrogen gas, at the anode of a fuel cell system (abstract).

Shige teaches shutting down the fuel cell once the monitored pressure remains below a threshold pressure for a selected time period, i.e. for a time period used by the pressure sensor to . 


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Mallavarapu and Kozuka as applied to claims 1 and 12 above, and further in view of Ishikawa et al. (US 2010/0273081).
The teachings of Matsunaga, Mallavarapu, and Kozuka as discussed above are incorporated herein.
Matsunaga in view of Mallavarapu and Kozuka teaches the process of claims 1 and 12 but fails to teach a plurality of hydrogen storage tanks and valves.
Ishikawa teaches a fuel cell system including a plurality of hydrogen tanks (30) and shutoff valves (33) (Figure 1, [0076]).
It would have been obvious to the skilled artisan at the time of the invention to provide plural hydrogen tanks and shutoff valves in the system used in the process of Matsunaga in view of Mallavarapu and Kozuka such as suggested by Ishikawa. Such additional tanks and valves would ensure greater fuel supply to the fuel cell system, therefore allowing form more or longer power to be provided. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected results is produced.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga in view of Mallavarapu and Kozuka as applied to claim 1 above, and further in view of Hasegawa et al. (US 2018/0175419).

Matsunaga in view of Mallavarapu and Kozuka teaches the process of claim 1 but fails to teach a second injector.
Hasegawa teaches a fuel cell system including more than one injector connecting the fuel tank (21) to the fuel cell stack (10) (Figure 1). Hasegawa further teaches that in the case of an injector failure, another injector can be used ([0026]).
It would have been obvious to the skilled artisan at the time of the invention to provide plural injectors in the system used in the process of Matsunaga in view of Mallavarapu and Kozuka such as suggested by Hasegawa. Such additional injectors would ensure that a working injector would be provided in the fuel cell system. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Affidavit
The Affidavit filed 9/22/21 has been considered by the examiner. It does not appear to overcome the current rejection.

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
Applicant argues that Mallavarapu in view of Kozuka and Shige fails to teach the instantly claimed invention. However, the amended claims are rejected in light of the teachings of Matsunaga, above.
It is noted that Matsunaga teaches a process in which, in response to an overpressure of hydrogen in the fuel cell system, a valve provided in the gas line between the hydrogen tank and the fuel cell system is closed completely so that no further hydrogen is provided to the fuel cell system, and then power generation is continued for the purpose of consuming the remaining hydrogen ([0031]). Additionally, Matsunaga teaches that the motor can be powered by battery in an emergency ([0036]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729